Title: To Thomas Jefferson from John Barnes, 21 May 1802
From: Barnes, John
To: Jefferson, Thomas


            SirGeorge Town 21th May 1802
            On the 19th. I was hond. by your favr. 14th.—had my dependence rested wholly on the successful event of a disct. at B of C. it would most Assuredly have been a serious misfortune—but your next Mos. Compensation will prove equally effective—as well curtail an useless expence of $21.—nor will any demand, on your a/c be. in the least suspended. by that disappointment—discounting—in many Cases—is a temptation & risque—to numberless unforeseen inconveniencys—neither am I sorry, (since the effect Ceases) it hath alarmed your Resolution of Curtailing your expenditures—Messrs. G & J. $300—was remitted the 6th Inst. am exceedingly Concerned at their unfortunate connection with Mr. Hooper—for the expected seven dozen Hams. when I am informed of their Amt. shall, if possible, be remitted instantly.
            My advices from Mr Ludlow N York, are—that the 3 PCts. are very scarce and even a 61–62. that he is not willing to give more than 60. unless Authorized—to be again disappointed. would I fear increase WS. Anxiety—if not create—an unfavorable Alarm. I therefore—at all [events] wrote him, to secure me $6000. of that stock. will Amt. to $3,680—and upwards.
            —the good Genl Ks 1st. & 2d. sett of exchange for ƒ2500 guilders a 40 Cts. is $1000.—are already on their passage to Amsterdam, (the 3d sett with me)—
            I called yesterday, on Mr Le Mair—they have been busily employed in preparing for your expected return.
            I can readily perceive—there wants some more permanent & Correct regulations, Respecting the lower Class—Marriages—as well Seperations—as in the polite world, still continues—and without some Radical reform, I fear the evil will increase—Washington & Geo Town. without your aid & presence are of themselves but dull, lifeless, idle places, & without your forstering hand must continue so:—Health, a speedy & save return, await you—
            I am Sir, Your mst Obed. H St.
            John Barnes
          